Citation Nr: 1118379	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-26 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a respiratory disability manifested by spots in the lungs, to include sarcoidosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing before the Board when in her August 2008 substantive appeal.  She was scheduled for a hearing before the Board in January 2010 and notified in a December 2009 letter.  The Veteran failed to report for the hearing.  Since the Veteran did not report for the hearing, did not provide good cause for that absence, and has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2010).

The Board remanded the Veteran's claims for additional development in March 2010.  


FINDINGS OF FACT

1.  The Veteran does not have tinnitus attributable to active military service.

2.  The Veteran does not have left ear hearing loss attributable to active military service.

3.  The Veteran has allergic rhinitis attributable to active military service.

4.  The Veteran does not have any respiratory disability manifested by spots in the lungs, to include sarcoidosis, attributable to active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The Veteran does not have left ear hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

3.  The Veteran has allergic rhinitis that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

4.  The Veteran does not have a respiratory disability manifested by spots in the lungs, to include sarcoidosis that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in August 2007 and October 2007; a rating decision in November 2007; and a statement of the case in July 2008.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the February 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Certain chronic diseases, such as sensorineural hearing loss, are presumed to have been incurred during service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending upon the circumstances, relates the current condition to pertinent symptomatology experienced since service.  38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Tinnitus and Left Ear Hearing Loss

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Evaluations of defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI & VII, Diagnostic Code 6100 (2010).  

The Veteran claims that she has tinnitus and left ear hearing loss related to her military service.  

The Veteran's service separation form shows that she served in the Army for five years and three months and her military occupation specialty was telecommunication center specialist.  

The Veteran's service medical records do not show any complaints, findings, diagnoses, or treatment related to hearing loss or tinnitus.  The Veteran's June 1972 entrance examination included audiometric testing which revealed puretone thresholds of 20, 5, 5, 0, and 0 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran was treated for otitis externa of both ears on several occasions in service.  The Veteran specifically denied tinnitus when treated for external otitis of the right ear in March 1976.  Audiometric testing performed at the Veteran's January 1978 separation examination revealed puretone thresholds of 10, 10, 10, and 5 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz.  

Private treatment reports from M. Morrison, M.D., P. Bates, D.O., and D. Steiman, M.D., do not show any complaints, findings, or treatment for tinnitus or hearing loss.

At a June 2010 VA audiological examination, the Veteran reported exposure to M-16s and M-60s and to loud noise from the constantly running teletype machines in the communications center in service.  She denied post-service occupational or recreational noise exposure.  The Veteran reported that she had a round window fistula treated in 1988 and had hearing loss and tinnitus since that time.  She also reported that she had constant tinnitus since service.  Audiometric testing revealed puretone thresholds of 105+ decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Word recognition scores could not be tested in the Veteran's left ear.  Otoscopy revealed that the Veteran's left ear canal appeared to have been surgically closed.  The examiner noted that puretone testing indicated no measurable hearing in the Veteran's left ear.  The examiner diagnosed the Veteran with profound sensorineural hearing loss of the left ear and indicated that she was unable to render any opinion regarding etiology without review of the Veteran's claims file.  

In August 2010, the Veteran's claims file was referred to the June 2010 VA audiologist who examined the Veteran.  The examiner reviewed the Veteran's claims file including her treatment for otitis externa in service and opined that the Veteran's left ear hearing loss and tinnitus were not caused by or a result of otitis externa or the treatment of otitis externa in service.  The rationale for the opinion was that the Veteran reported at the June 2010 VA examination that she had a round window fistula in the left ear in 1988 and had tinnitus and hearing loss since that time.  The examiner noted that otitis externa is an infection of the outer ear and would not cause a sensorineural hearing loss.  Additionally, the examiner reported that the Veteran's hearing was normal when she left service.  Based on all of those factors, the examiner concluded that the Veteran's hearing loss and tinnitus were not caused by her treatment for otitis externa in service.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for tinnitus or left ear hearing loss.  The Veteran's service medical records are negative for any complaints, findings, or treatment for hearing loss or tinnitus and the Veteran's hearing was normal at separation from service.  When examined by VA in June 2010, the Veteran indicated that the Veteran had hearing loss and tinnitus since 1988 when she was treated for a round window fistula.  The VA audiologist reviewed Veteran's claims file in August 1988 and opined that the Veteran's tinnitus and left ear hearing loss were not related to her military service.  The examiner provided a complete rationale for her opinion.  In the absence of a medical opinion indicating that the Veteran has tinnitus and left ear hearing loss related to her military service, service connection is not warranted.   

The Board acknowledges the Veteran's assertion that she has had tinnitus since her military service and left ear hearing loss as the result of her service.  The Veteran can attest to factual matters of which she had first-hand knowledge, such as subjective complaints of tinnitus or hearing loss, or the types of noises she was exposed to in-service, and her assertions are entitled to probative weight.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board places more probative weight on the opinion of the competent health care specialist who reviewed the record, considered the Veteran's report as to her history, and found that a relationship between her tinnitus and left ear hearing loss complaints and service was less likely.  That examiner specifically found that the Veteran's hearing was normal at her separation from service and that the Veteran reported that her hearing loss and tinnitus began following treatment for a round window fistula in the left ear in 1988.  The examiner further provided a rationale as to why the Veteran's current complaints are unrelated to the Veteran's treatment for otitis externa in service.  The Board finds that medical opinion persuasive and probative and it is not contradicted by any medical evidence of record.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for tinnitus and left ear hearing loss.  The evidence does not show that any tinnitus or left ear hearing loss was incurred in or aggravated by service, or is due to or the result of any event, disease, or injury in service, to include treatment for otitis externa.  Furthermore, neither sensorineural hearing loss or tinnitus is shown to have manifested to a compensable degree within one year following separation from service.  Therefore, service connection for left ear hearing loss and tinnitus is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Allergic Rhinitis

The Veteran's service medical records show treatment for bilateral otitis externa in March 1975, otitis externa of the right ear in March 1976, and otitis externa of the left ear in June 1977.  

The Veteran was examined by VA in early July 2010 at which time her claims file was not available and the examiner could not render an opinion due to that fact.  At that time, the Veteran was diagnosed with allergic rhinitis and chronic sinusitis.  It appears the claims file was subsequently submitted to another VA examiner later in July 2010 and that examiner indicated that the Veteran was noted to have multiple recurrent episodes of otitis externa during active duty.  The examiner opined that the Veteran's rhinitis was at least as likely as not related to treatment of otitis externa during active duty.  The rationale for the opinion was that Eustachian tube dysfunction is closely related to rhinitis.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for allergic rhinitis.  A July 2010 VA examiner opined that the Veteran's allergic rhinitis was at least as likely as not related to the Veteran's treatment for otitis externa during her military service.  The examiner provided a rationale for the conclusion that the Veteran's allergic rhinitis was related to her military service.  In short, there is competent evidence linking the Veteran's allergic rhinitis to her military service and the Board finds that service connection is therefore warranted.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for allergic rhinitis is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Respiratory Disability/Sarcoidosis

The Veteran's service medical records show that a chest x-ray revealed no significant abnormalities in January 1978.  The records do not include any complaints, findings, or treatment for any respiratory disability.  The Veteran's January 1978 separation examination resulted in a normal clinical evaluation of the lungs.  

Private treatment reports from P. Bates, M.D., show that the Veteran reported that she was advised that she had sarcoidosis in October 2006.  The Veteran was referred for a chest X-ray in December 2006 for possible sarcoidosis.  The chest X-ray was reported to be normal with no pleural abnormalities observed.  

Private treatment reports from P. Steiman, M.D., show a diagnosis of atypical viral bronchitis in March 2007.  The Veteran was noted to be improving with medication in April 2007 at which time she was again assessed with bronchitis.  

At a July 2010 VA examination, the Veteran reported that she was diagnosed with sarcoidosis in the late 1980s.  She indicated that her symptoms had been consistent since the 1970s until her diagnosis of sarcoidosis.  A June 2010 chest X-ray was noted to be normal.  Pulmonary function testing revealed a moderate restrictive ventilatory defect and no objective evidence of pulmonary sarcoidosis.  The examiner noted that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The Veteran's claims file was submitted to a second VA examiner in July 2010 who reviewed the claims file and indicated that there was no objective evidence of pulmonary sarcoidosis so no opinion was indicated.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a respiratory disability manifested by spots in the lungs, to include sarcoidosis.  The Veteran's service medical records are silent for any respiratory disabilities including sarcoidosis.  Although the Veteran indicated that she was diagnosed with sarcoidosis in the 1980s, the private medical evidence, including chest S-rays obtained in December 2006, are negative for a diagnosis of sarcoidosis and, in fact no pleural abnormalities were observed at that time.  When examined by VA in July 2010, pulmonary function tests and a chest x-ray revealed no objective evidence of pulmonary sarcoidosis.  Although a moderate restrictive ventilatory defect was noted, the examiner noted that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  In the absence of a specifically diagnosed respiratory disability related to the Veteran's military service, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the evidence does not show any diagnosis of sarcoidosis or any respiratory disability of spots on the lungs.  While a moderate ventilatory defect was noted, the examiner did not provide a diagnosis of any disease or injury or relate that finding to service.

The Board has considered the Veteran's statements of record in which it was alleged that the Veteran was diagnosed with sarcoidosis and that her symptoms remained consistent since the 1970s until her diagnosis.  The Board acknowledges that the Veteran is competent to give evidence about what she experienced, such as the symptoms of her claimed disorder.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this case, while the Veteran is competent to report that she has been diagnosed with sarcoidosis, the competent medical evidence does not substantiate that allegation.  The medical evidence of record indicates that the Veteran does not have a diagnosis of sarcoidosis based on objective medical testing.  The Veteran similarly not been diagnosed with any respiratory disability manifested by spots on the lungs.  The mild ventilatory defect found on testing was a laboratory finding and did not result in the diagnosis of any respiratory disability.

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).



ORDER

 Entitlement to service connection for tinnitus is denied. 

 Entitlement to service connection for left ear hearing loss is denied.

 Entitlement to service connection for allergic rhinitis is granted.

 Entitlement to service connection for a respiratory disability manifested by spots in the lungs, to include sarcoidosis is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


